CHATFIELD, District Judge.
[1, 2] The court has jurisdiction over an' action for infringement of copyright (35 Stat. 1075), and by section 35 this action can be maintained in a district where there is infringement by the principal or his agent. Service on the agent is sufficient.
Whether the present action can be maintained is not to be decided upon the present motion. Motion to dismiss as to jurisdiction over the alleged cause of action is denied.
This is not a “local” suit, and hence the service did not give jurisdiction over the person of the defendant. Even in a patent case, the plaintiff cannot have process served in another district in the same state (Judicial Code [Act March 3, 1911, c. 231, 36 Stat. 1100] § 48 [Comp. St. 1913, § 1030]), but must make service of the alleged agent. Service of summons will be set aside.